DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims in the reply filed on 3/18/2022  is acknowledged.  The traversal is on the ground(s) that the restriction between inventions is improper; and the search and examination of the entire application could be made without serious burden.  This is not found persuasive because as stated in the previous Office Action on 2/11/2022, each invention has separate classification; therefore, requires different field of search (MPEP 808.02).  Clearly, a burden exists when more than one invention and species exist that requires numerous class / subclass searches.  Also, species are embodiments (MPEP 806.04(e)).  With regard to separate classification, status in the art or different search, the examiner considers the embodiments to have mutually exclusive characteristics.  Thus, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US 2015/0370251) in view of Martin (US 2015/0106010)
As to claim 1 Siegel discloses a method for guiding a vehicle to a destination, comprising: 
receiving a destination location(Paragraph 19 “A route may indicate a specific path in a three-dimensional space between a starting point and a destination.”); 
receiving a present location of the vehicle(Paragraph 13 “Alternatively, the communication network may use multilateration to determine the vehicle and the drone location, and then may report one or both locations to the drone and vehicle. By way of further illustrative example, a separate satellite-based positioning system may be utilized (e.g., Global Positioning System (GPS) or global satellite navigation system (GLONASS)), which may be provided as part of the LCS and RRLP to provide coarse grain location information.”); 
calculating a route between the present location of the vehicle and the destination (Paragraph 64 “he route decider program 215a may plot a vehicle navigation route, which may be gathered or generated from any number of sources. For example, gathered data to determine a vehicle navigation rout may include using an on-board vehicle routing system, generated by a vehicle routing algorithm (such as the routing approaches discussed herein), or information gathered from previous trips along the same route.”); 
providing navigation guidance to a driver of the vehicle based on the calculated route (Paragraph 64 “he route decider program 215a may plot a vehicle navigation route, which may be gathered or generated from any number of sources. For example, gathered data to determine a vehicle navigation rout may include using an on-board vehicle routing system, generated by a vehicle routing algorithm (such as the routing approaches discussed herein), or information gathered from previous trips along the same route.”); 
transmitting the calculated route and the present location to an unmanned aerial vehicle (UAV) (Paragraph 18 “Computing system 103, as described in further detail below, may be configured to utilize one or more cost functions. A cost function may assign a specific cost to a route for a particular drone 105”); 
automatically piloting the UAV ahead of the vehicle, along the calculated route, using the calculated route and the present location (Paragraph 25 “As shown in FIG. 2, the system 100 may be provided with an objective, for example, to retrieve cargo (e.g., coffee from a coffee shop) or provide information to vehicle 110 (e.g., fly ahead of the vehicle to provide traffic information).”); 
(Paragraph 131 “The flight plan may include flying ahead to see and deliver traffic information to the vehicle 110.”); 
Siegel does not explicitly disclose recalculating the route between the present location and the destination using the area map data and the sensor data obtained from the UAV;
Martin teaches recalculating the route between the present location and the destination using the area map data and the sensor data obtained from the UAV (Paragraph 40 “Similarly for example, image data 140 could be provided to a computer 105 in a vehicle 101, and overlaid on a map or navigational information being provided on a display of the computer 105. Moreover, response to a request that includes image data 140 could include other information, e.g., a likely time of arrival of a vehicle 101 at a specified location, alternate routes for the vehicle 101, etc.”);
providing updated navigation guidance to the vehicle based on the recalculated route(Paragraph 48 “Next, in a block 420, the server 125 generates route guidance for the vehicle 101, e.g., instructions for the vehicle 101 to proceed from its present location to a desired end point.”).
It would have been obvious to one of ordinary skill to modify Siegel to include the teachings of recalculating a route for the purpose of providing an optimal route to the user to the destination.
(Paragraph 40, 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             3/24/2022